Citation Nr: 0018589	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  97-33 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for residuals of lumbosacral surgeries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1972 to September 
1974.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

The case was remanded in December 1998 because under 
38 U.S.C.A. § 5103(a) (West 19991) VA must assist a claimant 
in obtaining evidence reported to exist which could serve to 
render a claim well grounded.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996) and because there 
were outstanding VA clinical records which were in the 
constructive possession of VA, even if not contained within 
the claims files.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
In a February 1999 RO letter the veteran was requested to 
provide, as requested in the Board remand, information as to 
all treatment for his back since August 1995; however, no 
response was received.  Pursuant to the Board remand request 
for the RO to obtain VA clinical records since June 1997, 
clinical records from VA facilities in West Los Angeles and 
Sepulveda, California from July 1997 to December 1998 were 
obtained and associated with the claims files.  Accordingly, 
the dictates of the Board remand have been fulfilled.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board remand 
creates a right to compliance).  


FINDINGS OF FACT

The veteran has not presented a plausible claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of lumbosacral surgeries.  



CONCLUSION OF LAW

The veteran has not submitted a well grounded claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of lumbosacral surgeries.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

38 U.S.C.A. § 1151, was amended by Congress to include a 
fault requirement.  Pub.L. 104-21, Title IV, § 422(a); Sept. 
26, 1996, 110 Stat. 2926.  "Congress has amended section 
1151 to reincorporate the fault requirement [and that 
statutory amendment is] applicable to all claims filed on or 
after October 7, 1997."  Boggs v. West, 11 Vet. App. 334, 
343 (1998).  (But see VAOGCPREC 40-97 holding that the 
amended statute is applicable to all claims filed on or after 
October 1, 1997).  The implementing regulation, 38 C.F.R. 
§ 3.358 remains in effect but now applies only to claims 
filed before October 1, 1997.  As to regulations relating to 
claims filed after October 1997, 38 C.F.R. § 3.361 (1998) was 
enacted in response to, and to enable, the revised 38 
U.S.C.A. § 1151 (West 1991).  However, this 'new' 38 C.F.R. 
§ 3.361 was rescinded by a final rule which became effective 
January 8, 1999 because the August 24, 1998 publication in 
the Federal Register of 38 C.F.R. § 3.361 (and 38 C.F.R. 
§§ 3.362 and 3.363) had been made without notice and comment.  
See 64 Fed. Reg.1131-1132 (January 8, 1999).  

Here, the veteran's claim for benefits under 38 U.S.C.A. 
§ 1151 was received in October 1996 and, accordingly, the 
claim will be adjudicated by the Board, as it was by the RO, 
under the version of 38 U.S.C.A. § 1151 that requires no VA 
fault.  

It was held in Jones v. West, 12 Vet. App. 460, 464-65 (1999) 
(citing Boggs v. West, 11 Vet. App. 334, 344-45 (1998) 
(considering prior section 1151 claim as a claim for service 
connection)) that a claim for disability or additional 
disability under 38 U.S.C.A. § 1151 (West 1991) is treated as 
a claim for service connection, "a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Generally, for a service-connection claim to be well 
grounded a claimant must submit evidence of each of the 
following: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
asserted in-service injury or disease and the current 
disability.  See Elkins v. West, 12 Vet. App. 209, 213 (1999) 
(en banc) (citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom.  Epps v. 
West, 118 S. Ct. 2348 (1998) (mem.)).  The second and third 
Caluza elements can also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Thus, the requirements for a well-grounded claim under the no 
fault version of 38 U.S.C.A. § 1151 are, paralleling those 
set forth in Caluza, supra, generally as follows: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of 38 U.S.C.A.; 
and (3) medical evidence of a nexus between that asserted 
injury or disease and the current disability.  Similarly, 
"assuming, without deciding," [boldface added] that a 
continuity-of-symptomatology analysis would apply in a prior 
section 1151 case, the veteran's claim generally would be 
well grounded if he submitted evidence of each of the 
following: (a) evidence that a condition was "noted" during 
his VA hospitalization or treatment; (b) evidence showing 
continuity of symptomatology following such hospitalization 
or treatment; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-hospitalization/treatment symptomatology.  (Any 
other element of a successful prior section 1151 claim, such 
as that the "injury [is] . . . not the result of such 
veteran's own willful misconduct" would be for consideration 
in the adjudication of the merits of a well-grounded prior 
section 1151 claim.)  The credibility of the evidence 
presented in support of a claim is generally presumed when 
determining whether it is well grounded.  Jones v. West, 12 
Vet. App. 460, 464-65 (1999) (citing Elkins, 12 Vet. App. at 
219 (citing Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995)).  

In Jones v. West, 12 Vet. App. 460 (1999) it was assumed, for 
the limited purpose of determining well groundedness, that a 
claimed slip-and-fall injury during a period of VA 
hospitalization had actually occurred (and in Jones there was 
evidence of such a fall).  However, while in Jones there was 
evidence of current disability (of multiple joints) there was 
no competent medical evidence to relate any of the claimed 
conditions to VA treatment.  Thus, the claim was not well 
grounded on a standard well groundedness analysis.  

Moreover, in Jones v. West, 12 Vet. App. 460 (1999) the 
appellant could not prevail under the prior version of 
§ 1151, based on a continuity-of-symptomatology analysis [and 
in Jones the Court only assumed but specifically withheld 
deciding that a symptom continuity analysis was applicable].  
While in Jones the appellant was competent to testify as to 
symptoms, including pain, which he experienced, this did not 
necessarily mean that there was a nexus between his present 
conditions and the symptoms which were asserted to stem from 
VA treatment.  Rather, such a determination required 
specialized knowledge or training and was thus beyond the 
appellant's competency as a lay person.   

Once the appellant has established a well-grounded claim, the 
Board is required to adjudicate the claim on the merits and 
consider the other restrictions imposed by this section.  
See, e.g., 38 U.S.C.A. § 1151 (must not be the result of the 
veteran's own willful misconduct); 38 C.F.R. § 3.358 (1996) 
(additional disability must not be the "natural progress" of 
the condition)." Jimison v. West, 13 Vet. App. 57, 78 
(1999).  

In Jimison it was not held that the 38 C.F.R. § 3.303(b) 
continuity-of-symptomatology analysis applied in no fault 
§ 1151 claims but, rather, the Court stated that it would 
"assume for the purposes of this discussion that this 
regulation may be used for claims under 38 U.S.C.A. § 1151, 
because the Court had not yet addressed that subject.  See 
Jones, supra.  Nonetheless, this doctrine does not relieve 
the appellant of his burden of providing medical evidence 
which establishes a relationship between his current 
disability and his continuous symptomatology.  Here, the 
appellant has failed to present the required medical evidence 
in order to provide a well-grounded claim under this 
regulation, even if it applies."  Jimison, at 79.  

The doctrine of resolving doubt in favor of a does not ease 
the initial burden of submitting a well grounded claim and is 
not applicable in determinations of well groundedness; rather 
it is only after a well grounded claim is submitted that this 
doctrine, embodied in 38 U.S.C.A. § 5107(b), applies.  

Background

As noted in the December 1998 Board remand, the veteran 
contends, in essence, that his back disability increased in 
severity after undergoing surgeries at a VA medical center in 
January 1996 and in June 1997.  VA hospitalization records, 
dated in January 1996, show that he underwent a laminectomy 
and a diskectomy at L3-4 on the right.  VA hospitalization 
records, dated in June 1997, reveal that he underwent 
bilateral L3-L4 and L4-L5 hemilaminotomies with partial 
medial facetectomies and foraminotomies, an L4-L5 bilateral 
diskectomy, and an L3-L5 posterolateral fusion with Dakin 
segmental pedicle screw instrumentation and harvest of the 
autogenous iliac crest bone graft.  

In a December 1997 report a VA physician rendered an opinion 
as to whether the veteran's back disability increased in 
severity after the surgeries at the VA medical center.  That 
VA physician reviewed the veteran's entire file of VA medical 
records, pertinent test results, and operative reports, and 
concluded that since the surgery the veteran had some 
improvement with respect to pain and strength his right leg.  

At the January 12, 1998 RO hearing the veteran's 
representative stated that VA was negligent in performing the 
veteran's lumbosacral surgeries.  The veteran testified that 
prior to the first surgery, he was told that magnetic 
resonance imaging (MRI) revealed two severely herniated 
discs, at L3-4 and L4-5, and that his discs were so severely 
injured that surgery was necessary.  Immediately before the 
VA surgery, while the veteran was laying on a gurney, he 
heard a VA physician state that the MRI film was not 
available even though the veteran had delivered the MRI film 
to the orthopedic clinic the night before.  Immediately after 
this surgery his right leg, in which he had had radicular 
symptoms, was the same as it had been before the surgery and 
the surgical scar was about 2 inches away from where his pain 
began to radiate down his back to his right leg.  He had 
complained to VA physicians that there had been no 
improvement and he was told that he would be given a back 
brace but one was never issued.  Later, a VA physician 
admitted that no surgery had been performed at L4-5 (page 2).  
Thereafter, the veteran had received injections at a VA 
clinic but, as he had been told beforehand at that clinic, 
there was no improvement.  During this time his right leg 
would give-way underneath him and on one occasion he fell, 
fracturing his left heel which was treated at a VA facility 
in Sepulveda with a splint (page 3)  

The veteran also testified that he had been taking pain 
medication since his first VA surgery.  He was scheduled for 
VA lumbosacral surgery at L4-5 in July 1997, when he had 
fusion of L3-4 and L4-5.  A VA physician had informed the 
veteran that he had not had improvement in his back condition 
because he had not been given a back brace.  Now, years after 
the first surgery, he still had back pain which radiated down 
his right leg (page 3).  

The veteran further testified that while he was awakening 
from anesthesia following the second VA lumbosacral surgery 
he was told that he had to be taken back into the operating 
room to redo the surgery because surgical screws which were 
too long had initially been used (and this was actually his 
third VA lumbosacral surgery).  After the second VA 
lumbosacral surgery there was some slight improvement but he 
continued to receive VA physical therapy.  He had been 
informed that there was nothing more that VA could do for his 
low back disorder (page 5).  He still had weakness in his 
right leg (page 6), still had daily pain radiating down his 
right leg which fluctuated in severity, and took analgesic 
medication and a muscle relaxant (page 7).  

Analysis

Here, because the veteran's claim was filed prior to October 
1, 1997, adjudication of the merits of the claim under 
38 U.S.C.A. § 1151 would be on the basis of the "no fault" 
provisions then in effect.  However, an adjudication on the 
merits occurs only after a well grounded claim has been 
submitted.  Likewise, any consideration of whether any 
purported increase in disability following the two VA 
lumbosacral surgeries was due to the natural progress of the 
condition would be for adjudication on the merits.  

In this case, the veteran continues to have the low back pain 
and radicular pain in his right leg which he had had prior to 
his first VA lumbosacral surgery.  More to the point, the 
veteran testified that although he continues to have such 
pain, it is not as severe as previously inasmuch as he 
testified that there had been some improvement with respect 
to his pain.  To the extent that his claim for compensation 
under 38 U.S.C.A. § 1151 is predicated on a theory that the 
VA surgeries did not completely relieve his low back and 
right leg pain, as one would normally hope, the claim is not 
well grounded.  This is because compensation under 
38 U.S.C.A. § 1151 is predicated upon there being additional 
disability and not upon any failure of VA treatment to cure 
or alleviate a condition.  

To the extent that the veteran is possibly alleging, at least 
implicitly since he did not clarify this at the RO hearing, 
that he developed weakness of his right leg during the 
interval between the first and second VA lumbosacral 
surgeries which led to a fall and consequent left calcaneal 
fracture, even assuming (but without conceding) that he had 
such weakness and assuming that a fall caused a left 
calcaneal fracture, there is no competent medical evidence on 
file to the effect that it was weakness of the right leg as 
an additional symptom from the first VA lumbosacral surgery 
which caused the fall.  Accordingly, even this aspect of the 
claim is not well grounded.  

Accordingly, the claim for compensation under 38 U.S.C.A. 
§ 1151 for residuals of lumbosacral surgeries is not well 
grounded.  


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for 
residuals of lumbosacral surgeries is denied as not well 
grounded.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

